DETAILED ACTION
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
Applicant’s argument concerning Hancock (U.S. Patent 8,246,203) and the limitation, “wherein the LEDs are positioned on the central portion at a sufficient distance from the filter circuit disposed on the peripheral portion to reduce a shadowing effect in light emitted from the LED devices”, or similarly, is not persuasive. 
Hancock remains commensurate in teaching LEDs (28/28”) positioned on a central portion of a circuit board (10bc) at a sufficient distance from a filter circuit (100, 102) on a peripheral portion [(10a”); note Figures 15-16a] to reduce a shadow effect from the output light.  It is clear that the dispositions of the LEDs and filter circuit inherently provide the effect, “to reduce a shadow effect from the output light.”  There would be a difference in lighting/illumination had the filter circuit components been arranged next to the LEDs.  In other words, based on the arrangement of the LEDs relative to the filter circuit, there is a reduction of shadow effect from the output light.
All arguments hinge on the above and have been considered by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, September 9, 2022

/Jason M Han/Primary Examiner, Art Unit 2875